Title: To James Madison from Detroismont, 18 February 1817
From: Detroismont
To: Madison, James


        
          New York, No. 21 Frankfort StreetLe 18 fevrier 1817
          Excellence,
        
        Deux motifs puissans dirigent en ce moment ma plume: celui d’être essentiellement utile aux braves Américains, et celui de rendre à ma

famille cette honnête aisance que les dernières révolutions de france lui ont enlevée.
        Depuis environ six mois que je suis aux Etats Unis, tant à Philadelphie qu’à New-York, une semaine ne s’est pas passée sans des incendies, en grande partie occasionnées par des feux de cheminées, surtout depuis que les froits s’y font sentir fortement.
        Les désastres qui ont frappé mes yeux, m’ont fait naître l’idée de proposer au Gouvernement américain, d’adopter et faire adopter, à tous les propriétaires de maisons, une découverte que je n’avais cherchée dabord que pour empêcher les cheminées de repousser la fumée dans mes appartemens à Paris; mais une des cheminées de ma maison de campagne s’étant enflammée, çela me suggéra des moyens phisiques à l’aide des quels J’obtiens les résultats suivants.
        Le premier et le plus essentiel, est d’empêcher que le feu du foyer, tel fort qu’il soit ne puisse enflamer la cheminée: il y a impossibilite.
        Le second est d’empêcher la fumée de se répandre dans les appartemens.
        Et enfin le troisieme d’empêcher l’évaporation de la chaleur, et de la renvoyer entierement dans les appartemens, de maniere à produire l’effet des tuyaux de chaleur, en consumant moitié moins debois que ne le font les autres foyers qui perdent aumoins moitié par le conduit de la cheminée.
        Le Sistême organique de ce foyer, ne change point la forme des cheminées et n’altère point leur construction, il met un obstacle invincible à l’inflamation de la cheminée dont le tuyau ne prend point de Suie; les aspiraux pouvant être en brique la dépense n’est presque que la main d’œuvre. Un ouvrier peut en construire aisément deux dans sa Journée; ainsi dans une construction un architecte n’aurait pas de quoi augmenter le prix de sa bâtisse. Ce foyer peut s’établir dans telle cheminée que ce soit, et n’importe à quel usage elle soit destinée. Un entrepreneur de Batimens, un ouvrier meme peuvent faire usage de la découverte dès quelle leur sera communiquée; C’est un procedé qui doit empêcher la ruine de beaucoup de famille lorsqu’il sera généralement adopté.
        J’ai l’honneur d’observer à son Excellence, que ce n’est point ici une rêverie suggerée par le besoin de gagner de l’argent. C’est une chose que J’ai mise en pratique chez moi en france, et que J’aurais rendue publique, sans les évènnemens qui m’en ont éloignés. C’est une chose enfin dont je puis faire preuve sous les yeux même de son Excellence; mais à cet égard, je dois lui dire que le maçon qu’on aura employé une seule fois à cette construction, n’aura plus besoin de guide par la suite, par cequ’il connoîtra le mécanisme du foyer. C’est donc sur la loyauté de son Excellence que je dois m’en reposer pour que ma découverte ne me soit pas dérobée, comme aussi sur la recompense que Je dois attendre du Gouvernement, en lui communiquant une chose d’une si grande utilite pour ses administrés.
        Si la chose que Je propose au Gouvernement des Etats Unis, par l’organe

de son Excellence, n’intéressait qu’une partie des Citoyens, il me conviendrait d’enfaire un grand objet de speculation, en Sollicitant une patente, et en effet il y aurait beaucoup d’argent à gagner; mais, comme cela intéresse la masse des Américains, riches et pauvre, il est au dessous d’une âme comme la mienne de désirer, en cette circonstance, autre chose que de rendre à ma famille un état heureux, que je ne rougirai pas de tenir du Gouvernement Américain, comme récompense du service que J’aurai rendu: Voila, Excellence ou se bornent mes prétensions. Je déclare avec la franchise qui me caractérise, que, Si je n’etais pas une victime des évennemens, Je ferais aux braves américains un hommage gratuit de ma découverte. J’ai lhonneur d’être de Son Excellence Le très humble et obeissant serviteur
        
          DetroismontJurisconsulte français
        
       
        CONDENSED TRANSLATION
        Two powerful motives direct his pen at this moment: that of being essentially useful to the Americans, and that of returning to his family that respectable prosperity which the last revolutions of France took away from them. During the almost six months, since he has been in the United States, in Philadelphia as well as in New York, not a week has passed without house fires, caused in great part by chimney fires, especially since the cold has been so prevalent. The disasters which he has witnessed have led him to propose that the American government have adopted by all house owners, a discovery which he originally made in order to prevent the chimneys from pushing smoke back into his apartments in Paris; one of the chimneys of his country house having caught fire suggested to him the physical means by which he gets the following results. The first and most essential point, is to prevent the fire in the fireplace, however strong it may be, from setting the chimney on fire, which is impossible. The second is to keep the smoke from spreading in the apartments. The third point is to prevent evaporation of the heat and return it entirely into the apartments so as to produce the effect of heating pipes, while using half as much wood as other fireplaces which lose at least half of their heat by way of the chimney. The organic system of his fireplace, does not change the form of the chimneys at all, and does not alter their construction. It places an invincible obstacle to fire in the chimney because its pipe does not take on any soot; as the flues can be made of brick, the expense is almost nothing except that of labor. A workman can easily build two of them in a day; thus, in construction, an architect would have no reason to add to the cost of his building. This fireplace can be installed in any kind of chimney, no matter what use the chimney is intended for. A building contractor, or even a workman can use this discovery as soon as it is communicated to them. It is a procedure which must prevent the ruin of many [a] family when it is

generally adopted. This is not a dream suggested by the need to make money. It is something which he has put into practice at his house in France and which he should have made public but for the events which have kept me away. Finally, it is something which he can prove before JM’s very eyes and that the mason who will be employed a single time for its construction will never need a guide again because he will know the mechanism of the fireplace. Thus, he must depend on JM’s sense of fairness, so that his discovery will not be stolen from him, as well as on the reward which he may expect from the government for communicating such a matter of great utility for its citizens. If the matter interested only part of the citizens, it would be suitable for Detroismont to make it an object of speculation by asking for a patent and there would be plenty of money to make; but, since it interests the mass of Americans, rich and poor, it is beneath him to want, in this circumstance, anything more than to return his family to a happy condition, as a reward for the service which he shall have rendered. He declares that if he were not a victim of events, he should give the Americans his discovery as a token of his esteem.
      